                           Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 1 of 26


                                                                  y·
                                           COMMONWEALTH OF MASSACHUSETTS


                                                                        DOCKET N0. __
                                                                                    \9_~-=3-=--~-.i.l(-==-)_--.-_ _




           vs.



            i]--9~r~ht3cA IL 40e-haw@ / :Tncsf Co,
         DEFE~DANT(S)      (P,JUNT NAME 9LEARLY) .                             '
                         1
        Clf fn_;,,sf~ ..f-cJY .Se.cuvr J-./Z'.Qd QS.5i,...,f, ea_c/c.12~~.e.,':;'cb<u
        Ll ~ fvv-5' I- (}00•7 ;JG/I t4ori-£,c._p-. l(!5S•+hro--:Jt"--ea.i---..f,f,"eG--ks'
    ~• .>2-r(.cS :Jco'J-   11&j                      PARTIES

~&_        l)    Plaintiff(s) reside at   l/    (JI/Q.r'Ctor: s-f t2rccvJf:: tYu               {))£:}   ~
r~,,
,~\

~   &\'
                                                       Street                                City or Town
           in the County of_·..L.0:f-4--.J/d~d_..!,,..CJ<....o..;i..$(1.,.....Y:J!----------'----,-------

r(f        2)    ·Defendant(s) reside at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
\J
          in the County of
                             ----------------------
                                                         FACTS

           3
          ll.
             >   ;-/am~<&.~ S,g.e)c.,5. &(lJ> ~ dt6-L .Yty .J.<2C t,2
                     ·                                                                   .



      .ft~b :~~c:_t;Jc~1~:;: !~;,;;;: ~g:::;:,
                    0            ~ ·      I "         J ·                .         L • ;:            . .

           r.k/1_ ~        1ktx lk'lC / ~ ±,;, /'-IJ'Ctk_        mJ CS'iVO.arf€} °'-: cJ..,".-wi l
                 Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 2 of 26



                                                                                Page 2

 WHEREFORE THE PLAINTIFF REQUESTS THIS HONORABLE COURT TO:

 A)     Issue a Temporary Restraining Order restraining the defendant.(s) from coming

       near plaintiffs residence at _________________________

_B)    O~der the defendant(s) not to come near the plaintiffs place of employment

       locate_4, at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __..:;e,__ _
                                                                                         and/or

       school located at
                            ·-------------------------------
 C)    Order the de'fendant(s) not to call the plaintiff(s) either at home or work.

 D) 'Order the defendant(s) not to have any personal_ contact, directly or indirectly,

       or through any other person, by mail or any· other electronic means witft the

       plaintiff(s).

E)     Order the defendant(s) to stay _ _ _ _ __         yards away frcim the plaintiff (s) and/or

      any members of the plaintiff(s) family .
       •
      (OTHER)




DATED:                                        SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY.




                                                                               of /      Plaintiff(s)
                                                                                 ✓,/
                                                   Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 3 of 26




···--·-·-···-·········--                          · - · - - · · - · · - · - · • · • · · · - · · · - - - ·-··············· · ~ -
                                             .
                                             l
- • - - - ~ - . - - - - - - - · - ----------i--   ----------------·--------- - - · - - ~ - - - - - - ~ -   ---------------~----- -------·· .. - - - - - · - - - - ------------ ------------------



--·--···- -·-------. -1! T. VJok ·: ci) TJ{i5i5f~                                                          . .... ····--··· ·-·-· .
 ---- ---?~ u:-,~~!:.':J.s .. •. -C]___)     I.             •            f . . ..,.J               .                   ~
Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 4 of 26
      Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 5 of 26
i:
·I,
i
J.
l.
\ I
11
''
                             Case 1:19-cv-12320-DJCMass
                                                     Document        7 Filed 12/02/19 Page 6 of 26

                                                                                                                                              II
10/25/2019                                              Appellate Courts - Public Case Information


                                                    raff 1Mm~81lfs ~Omt 0,- iais!lmffl msetis
                                                  :::..   ---   - -   - -   "' _;   -    - -   ~   '   -_ -- - : - -~   ~   - ' -   -,   ,-   '""   ,,";,,_;--   /;;



                                                     Bottom>

                                                                                          SUPREME JUDICIAL COURT
                                                                                                   for the Commonwealth
                                                                                                             Case Docket

                                                                WENDY HARRINGTON vs. DEUTSCHE BANK NATIONAL TRUST CO.
                                                                    THIS CASE co·NTAINS IMPOUNDED MATERIAL OR PIO
                                                                                       SJC-12791

                                                                                                     CASE HEADER
 1---------------1                                Case Status                           Ready (blue brf only)   Status Date                                              08/27/2019
                                                   Nature                               Nature to be determined Entry Date                                               08/07/2019
                                                   Appellant                            Defend ant              Case Type                                                Civil
                                                   Brief Status                         Awaiting red brief      Brief Due                                                09/23/2019
       ci      f;1..1U   C)oi;rt
 1---------------1                                Quorum
                                                  Argued Date                                                                  Decision Date
 --------------!                                  AC/SJ Number                          SJ-2018-0592                           Citation
 M,m1 lnhxrn~t!qn
 1---------------1                                 DAR/FAR Number                           lower Ct Number SJ-2018-0592
                                                   lower Court    SJC for Suffolk County lower Ct Judge Garry V. Inge, J.
                                                   Route to SJC   Direct Entry: Appeal from Single Justice Order/Judgment

                                                     INVOLVED PARTY                                                         ATTORNEY APPEARANCE
                                                    Wendy Harrington
                                                    Pro Se Petitioner/Appellant
                                                    Blue brief filed
                                                     Deutsche Bank National Trust Co.                                       Eric Benjamin Hogberg, Esquire
                                                     Respondent/Appellee                                                    Withdrawn
                                                     Awaiting red brief
                                                     Due 09/23/2019
                                                     Middlesex Superior Court                                               Daniel P. Sullivan, Esquire
                                                     Nominal Party
                                                     Awaiting red brief
                                                     Due 09/23/2019

                                                                            DOCKET ENTRIES
                                                  Entry Date Paper Entry Text
                                                  08/07/2019 #1                         Entered.
                                                  08/07/2019 #2                         (IMPOUNDED) Affidavit of indigency of Wendy Harrington.
                                                                                        (ALLOWED forthwith. See SJ-2018-592)
                                                  08/22/2019 #3                         MOTION to accept filing of a non-conforming brief, filed for
                                                                                        Wendy Harrington by Wendy Harrington, Pro Se
                                                                                        Petitioner/Appellant, Pro Se. ALLOWED.
                                                  08/22/2019 #4                         SERVICE of brief (non-conforming) for Petitioner/Appellant
                                                                                        Wendy Harrington by Wendy Harrington, Pro Se
                                                                                        Petitioner/Appellant.
                                                  08/27/2019 #5                         Withdrawal of appearance of Eric Benjamin Hogberg,
                                                                                        Esquire for Deutsche Bank National Trust Co ..
                                                  08/29/2019 #6                         LETTER frorn Middlesex Superior Court requesting to be
                                                                                        treated as a nominal party.

                                                                                                                                                                       As of 10/23/2019 20:00

ma-appe llatecourts. org/display_docket. php?src=party&dno=SJC-12791                                                                                                                        1/2
            Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 7 of 26
                                 KORDE &ASSOCIATES, P.C.
                                                  ATTORNEYS AT LAW
                         SERVING CONNECTICUT, MAINE, MASSACHUSETTS, NEW HAMPSHIRE, & RHODE ISLAND




October   S, 2019
Wendy M. Harrington a/k/a Wendy M. Clarke                               VIA FIRST CLASS MAIL &
4 Mercier Street                                                        CERTIFIED MAIL NO.
Dracut, MA 01826
                                                             9489 □□ 9 □ □□ 27 6167 1509 9B
RE:             Deutsche Bank National Trust Company, as Trustee for Securitized Asset Backed Receivables LLC
                Trust 2007-HE1, Mortgage Pass-Through Certificates, Series 2007-HE1 vs. Wendy M. Harrington
                a/k/a Wendy M. Clarke
                Land Court Case No. 17 SM 008331
                Property Address: 4 Mercier Street, Dracut, MA 01826
                K&A No. 15-019982

Dear Sir/Madam:

You are hereby notified of the intention of Deutsche Bank National Trust Company, as Trustee for Securitized
Asset Backed Receivables LLC Trust 2007-HE1, Mortgage Pass-Through Certificates, Series 2007-HE1 to foreclose
by sale under the power of sale contained in a certain mortgage given by Wendy M. Harrington to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee for WMC Mortgage Corp.. Enclosed you will find a
copy of the Mortgagee's Sale of Real Estate which sets forth the date and time of the foreclosure sale.

The notice is provided to you because an examination of the record title shows you held an interest of record in
the property thirty (30) days prior to the sale. Also enclosed is a copy of the Certification of Right to Foreclose
pursuant to 209 C.M.R. 18.21A(2)(c)

THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE.

If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have
been discharged in bankruptcy, this letter Is for informational purposes only and is not intended as an
attempt to collect a debt or an ad to collect, assess or recover aH or any portion of the debt from you
personall}'·




  900 Chelmsford Street, Suite 3102, Lowell, Massachusetts 01851 Phone: 978-256-1500 / Fax: 978-256-7615
                           Hours of Operation: 8:30am - 5:30pm, EST Monday thru Friday
             Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 8 of 26
                                KORDE &ASSOCIATES, P.C.
                                                 ATTORNEYS AT LAW
                        SERVING CONNECTICUT, MAINE, MASSACHUSETTS, NEW HAMPSHIRE,           & RHODE ISLAND


                                                DEFICIENCY NOTICE
Octoberl:L 2019

 Wendy M. Harrington a/k/a Wendy M. Clarke                        VIA FIRST CLASS MAIL &
 4 Mercier Street                                                 CERTIFIED MAIL NO.
 Dracut, MA 01826

RE:     Property: 4 Mercier Street, Dracut, MA 01826
        K&A No. 15-019982
        Mortgage Held By: Deutsche Bank National Trust Company, as Trustee for Securitized Asset Backed
        Receivables LLC Trust 2007-HE1, Mortgage Pass-Through Certificates, Series 2007-HE1
        Mortgage Given To: Mortgage Electronic Registration Systems, Inc. acting solely as a nominee for WMC
        Mortgage Corp.
        Date of Mortgage: August 31, 2006
        Original Principal Amount of Mortgage: $215,000.00
        Mortgage recorded in Middlesex County (Northern District) Registry of Deeds in Book 20476, Page 222
        (the uMortgage")

Dear Sir/Madam:

You are hereby notified in accordance with the statutes of the Commonwealth of Massachusetts of our intention
on October 25, 2019 at 3:00 PM to foreclose by sale under power of sale for breach of conditions, and by entry,
the above captioned Mortgage given to secure a note for the above stated original principal amount for the
whole or part of which you may be liable to the above named ho.Ider of the Mortgage in the event of a deficiency
in the proceeds of the foreclosure sale.

THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE.

If you (1) did not execute the Promissory Note relating to this Mortgage; (2) are in bankruptcy; or (3) have
been discharged in bankruptcy, this letter is for informational purposes only and is not intended as an
attempt to collect a debt or an act to collect, assess or recover all or any portion of the debt from you
personally.

Sincerely,


" i a t e s , P.C.




  900 Chelmsford Street, Suite 3102, Lowell, Massachusetts 01851 Phone: 978-256·1500 / Fax: 978-256-7615
                          Hours of Operation: 8:30am - 5:30pm, EST Monday thru Friday
                                       Case 1:19-cv-12320-DJC    Document 7 Filed 12/02/19
                                                         DOCKET NUMBER                      Page
                                                                                    Trial Court    9 of 26
                                                                                                of Massachusetts
         CIVIL ACTION COVER SHEET

PLAINTIFF(S):
                                                                                       \°\- ))~if'                                            COUNTY
                                                                                                                                                     The Superior Court


ADDRESS:                   l-(     &lg\r"t':( ~ v:::
                                                   ,_)+-
            v2racx r\-:                 LY()__, 01 :>fJ-.Co                                                    DEFENDANT($):




ATTORNEY:

ADDRESS:                                                                                                      ADDRESS:




880:

                                                              TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
              CODE NO.                                    TYPE OF ACTION (f pacify) ·          TRACK              HAS A JURY CLAIM BEEN MADE?
            Oo:?:>                             ~e G 1.            ~ 1VI t110 c__+ic b
                                                                       0                                                         £                            □     YES          □      No
    *If "Other" please describe:

                       re a claim under G.L. c. 93A?                                                                          Is this a class action under Mass. R. Civ. P. 23?
                       ES              NOO                                                                                           O  YES           □ NO
                                                      .              STATEMENT OF DAMAGES PU_RSUANT TO G.L. c. 212, § 3A

The following is a full. itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form. disregard double or treble damage claims; indicate single damages only.

                                                                                                     TORT CLAIMS
                                                                                         (attach additional sheets as necessary)
A. Documented medical expenses to date:
        1. Total hospital expenses .................................................................................................................................................................
        2. Total doctor expenses ................ :.................................................... ......................... F.U.EO ......................... ............................ ..
        3. Total chiro_Practicexpenses ............................................................. ..........          cfi~ltlffe-8-t:l~........... ............................. .
        4. Total physical therapy expenses ..........................................................FcmTHe·cottNi·v·orr·MtDDtESE-X·· ............................... ..
        5. Total other expenses (describe below) ............................................ .............................................................. ..............................             $~---
                                                                                                                                                                                 Subtotal (A):          $~----


                                                                                                                                                                                                        $
                                                                                                                                                                                                        $
                                                                                                                                                                                                        $
                                                                                                                                                                                                        $




                                                                                                                                                                                   TOTAL (A·F):$
                                                                                                                                                                                                        ----




                                                                                                                                                                                         TOTAL:$


Signature of Attorney/ Unrepresented Plaintiff: X                                        ~ V/..c:J.                                                                                   Date:            /-Lf-j ·        'V
RELATED ACTIONS: Please provide the case number, case name, and                                                                                   ed actions pending in the Superior Court.



                                                CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1: 18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X                                                                                                                                                    Date: / /-'           1-/-/ <J
                                                                                            6
                                Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 10 of 26
                                                 CIVIL Af; I IUN 1.;uvt:.K ~rn::t:.1                   IN.:»   1   "u...,   11v1'I!.;:,
                                     SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

     AC Actions Involving the state/Munlcipallty •                        ER Equitable Remedies ·                                               RP Real Property

    AA1 Contract Action Involving Commonwealth,               D01 Specific Performance of a Contract           (A)              C01 Land Taking                              (F)
        Municipality, M8TA, etc.                (A)           D02 R.each and Apply                             (F)              CO2 Zoning Appeal, G.L. c. 40A               (F)
    AB1 Tortlous Action involving Commonwealth,               D03 Injunction                                   (F)              C03 Dispute Concerning Tille                 (F)
         Municipality, M8TA, etc.               (A)           D04 Reform/ Cancel Instrument                    (F)              C04 Foredosure of a Mortgage                 (X)
    AC1 Real Property Action Involving                        005 Eql!itable Replevln                          (F)              COS Condominium Lien & Charges               (X)
        Commonwealth, Municipality, MBTA etc. (A)             D06 Contribution or Indemnification              (F)              C99 Other Real Property Action               (F)
    AD1 Equity Action Involving Commonwealth,                 D07 Imposition of a Trust                        (A)
        Municipality, M8TA, etc.                (A)           D08 Minority Shareholder's Suit                  (A)                        MC Miscellaneous Civil Actions
    AE1 Administrative Action involving                       D09 Interference in Contractual Relationship     (F)
        Commonwealth, Municipality, MBTA,etc. (A)             D1 o Accounting                                  (A)              E18 Foreign Discovery Proceeding             (X)
                                                              D11 Enforcement of Restrictive Covenant          (F)              E97 Prisoner Habeas Corpus                   (X)
             CN Contract/Bus;iness Cases                      012 Dissolution of a Partnership                 (F)              E22 Lottery Assignment, G.L. c. 10 §28       (X)
                                                              D13 Declaratory Judgment, G.L. c.231A            (A)
    A01 Services, Labor, and Materials             (F)        D14 Dissolution of a Corporation                 (F)                    AB Abu.se/Harassment Prevention
    A02 Goods Sold and Delivered                   (F)        D99 Other Equity Action                          (F)
    A03 Commercial Paper                           (F)                                                                          E15 Abuse Prevention Petition, G.I:.. c. 209A {X)
    A04 Employment Contract                        (F)        PA Cjyil Actlons Involving Incarcerated Party t                   E21 Protection lrom Harassment, G.L. c. 258E(X)
    AOS Consumer Revolving. Credit. M.R.c.P. s.1   (F)
    A06 Insurance Contract                         (F)                                                                                    AA Administrative Civil Actions
                                                              PA 1 Contract Action Involving an
    A08 Sale or Lease of Real Estate               (F)
    A 12 Construction Dispute ··                   (A)             Incarcerated Party                          (A)
                                                                                                                                E02 Appeal from Administrative Agency,
                                                              PB1 Tortiou~ Action involving an
    A 14 lnterpleader                              (F)                                                                              G.L. c. 30A                              (X)
                                                                   Incarcerated Party                          (A)
    BA1 Governance, Conduct, Internal                                                                                           E03 Certiorari Action, G.L. c.249 §4         (X)
                                                              PC1 Real Property Action involving an
          Affairs of Entities                      (A)                                                                          E05 Confirmation of Arbitration Awards       (X)
    BA3 Liability of Shareholders, Directors,                      Incarcerated Party                          (F)
                                                                                                                                E06 Mass Antitrust Act, G. L. c, 93 §9       (A)
                                                              PD1 Equity Action involving an
          Officers, Partners, etc,                 (A)                                                                          E07 Mass Antitrust Act, G·. L. c. 93 §8      (X)
                                                                   Incarcerated Party           .              (F)
    BB1 Shareholder Derivative                     (A)                                                                          E08 Appointment of a Receiver                (X)
    BB2 Securities Transactions                    (A)        PE1 Administrative Action Involving an
                                                                                                                                E09 Construction Sur;ity Bond, G.L. c. 149
                                                                   Incarcerated Party                          (F)
    BC1 Mergers, Consolidations, Sales of                                                                                           §§29, 29A                                (A)
         Assets, Issuance of Debt, Equity, etc.    (A)                                                                          E1 OSummary Process Appeal                   (X)
                                                                                  :r.RJ:o.rn;_
    BD1 Intellectual Property                      (A)                                                                          E11 Worker's Compensation                    (X)
    BD2 Proprietary Information or Trade                                                                                        E16 Auto Surcharge Appeal                     (X)
                                                              B03 Motor Vehicle ·Negligence - Personal
          Secrets                                  (A)                                                                          E17Civil Rights Act, G.L. c.12§11H            (A)
    BG1 Financial Institutions/Funds               (A)             Injury/Property Damage                      (F)              E24 Appeal from District Court
                                                              B04 Other Negllgerice • Personal
    BH1 Violation of Antitrust or Trade                                                                                             Commitmen~ G.L. c.123 §9(b)               (X)
                                                                   Injury/Property Damage                      (F)
          Regulation Laws                          (A)                                                                          E25 Pleural Registry (Asbestos cases)
    A99 Other Contract/Business Action - Specify   (F)
                                                              805 Products Liability                           (A)             'E95 Forfeiture, G.L. c.94C §47                {F)
                                                              sos· Malpractice c Medical                       (A)
                                                                                                                                E99 Other Administrative Action               (X)
                                                              807 Malpractice - Other                          (A)
                                                                                                                                201 Medical Malpractice • Tribunal only,
    • Choose this case type if ANY party is the               808 Wrongful Death • Non-medical                 (A)
                                                                                                                                    G.L. c, 231 §608                          {F)
    Commonwealth, a municipality, the MBTA, or any            B15 Defamation                                   (A)
                                                                                                                                202 Appeal Bond Denial                        (X)
    other governmental entity UNLESS your case is a           B19 Asbestos                                     (A)
    case type listed under Administrative Civil Actions       B20 Personal Injury - Slip & Fall                (F)
                                                                                                                                             SO Sex Offender Review
    (M).                                                      B21 Environmental                                (F)
                                                              822 Employment Discrimination                    (F)
                                                                                                                                E12 SOP Commitment, G.L. c. 123A §12          (X)
    t Choose this case type if ANY party is an                8E1 Fraud, Business Torts, etc.                  (A)              E14 SOP Petition, G.L. c, 123A §9(b)          (X)
    incarcerated party, UNLESS your case is a case            899 0th.er Torlious Action                       (F)
    type listed under Administrative Civil Actions (M)                                                                                      RC Restricted Civil Actions
    or Is a Prisoner Habeas Corpus case (E97).                   RP Summary Process (Real Property)
                                                                                                                                E19 Sex Offender Registry, G.L. c.S §178M (X)
                                                              S01 Summary Process - Residential                (X)
                                                                                                                                E27 Minor Seeking.Consent, G.L. c,112 §12S (X)
                                                              S02 Summary Process - Commercial/
                                                                       Non-residential                         (F)

                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET

           EXAMPLE:
           CODE NO,                          TYPE OF ACTION (specify)                   TRACK                        HAS A JURY CLAIM BEEN MADE?
                                                                                                                     [gj YES        ONO
           B03                   Motor Vehicle Negligence-Personal Injury               _f__..


                                             STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
DUTY OF THE PLAINTIFF• The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
                                                                                                                                                                                    'V
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement .as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff pr~vails.



                                         A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                            FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                          MAY RESULT IN DISMISSAL OF THIS ACTION.
                      Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 11 of 26


                                                    DOCKET NUMBER
                                                                                Trial Court of Massachusetts
SUMMONS AND ORDER OF NOTICE
                                                        1981CV03242             The Superior Court
CASE NAME:
                                                                                Michael A. Sullivan, Clerk of Court
      Harrington, Wendy vs. Deutsche Bank National Trust Company as
                                                                                Middlesex County

To:                                                                            COURT NAME & ADDRESS

  Deutsche Bank National Trust Company as Trustee for the Securitized          sMJe'effl~~~\Qeffiliabfe"9!€\!tc Trust 2007-HEI,          or
                                                                                360 Gorham Street
                                                                      i.,.,J    Lowell, MA 01852

                                                                  ~

 To the above named defendant(s):

           You are hereby summoned and required to serve upon:
                                     Wendy Harrin~ton
                                     4 Mercier Street
                                     Dracut, MA 01826



          an answer to the complaint which is herewith served upon you. This must be done within 20 days after
 service of this summons upon you, exclusive of the day of service. If you fail to do so, Judgment by default will be
 taken against you for the relief demanded in the complaint. You are also required to file your answer to the complaint
 in the office of the Clerk of this Court at Lowell either before service upon plaintiffs attorney or within a reasonable
 time thereafter.
          Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any _claim which you
 may have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the
 plaintiffs claim or you will thereafter be barred from making such claim in any other action.

WE ALSO NOTIFY YOU that application for a Preliminary Injunction has been made in said action, as it appears in
the complaint. A hearing on this matter has been scheduled for:




                                                        Date: 11/12/2019
                                                        Time: 02:00 PM
                                                    Event: Hearing on Preliminary Injunction
                                       Session location: Civil l 1 /

at which time you may appear and show cause why such application should not be granted.

DATE ISSUED       CHIEF JUSTICE OF THE SUPERIOR COURT    ASSOCIATE JUSTICE
                  Witness:

  11/04/2019      Hon. Judith Fabricant                   Hon. Karen Green




                                                                                                                        SCV027104/2017
                                    Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 12 of 26

                                                                DOCKET NUMBER
             CIVIL TRACKING ORDER
                                                                                       Trial Court of Massachusetts
                   (STANDING ORDER 1- 88)                        1981CV03242           The Superior Court
CASE NAME:
                                                                                        Michael A Sullivan, Clerk of Court
      Harrington, Wendy vs. Deutsche Bank National Trust Company as Trustee
                                                                                        Middlesex County
      for the Securitized Asset Backed Receivables LLC Trust 2007-HEI,
TO:                                                                                    COURT NAME & ADDRESS
                                                                                         Middlesex Superior - Lowell
                                                                                         360 Gorham Street
                                                                                         Lowell, MA 01852




                                                            TRACKING ORDER - F - Fast Track
                   You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1-88. The order requires that the various stages of litigation described below must be completed not later
      than the deadlines indicated.


                    STAGES OF LITIGATION                                                      DEADLINE


                                                                                                   FILED BY

      Service of process made and return filed with the Court                                      02/03/2020

      Response to the complaint filed (also see MRCP 12)                                           03/03/2020

      All motions under MRCP 12, 19, and 20                                         03/03/2020     04/02/2020          05/04/2020

      All motions under MRCP 15                                                     03/03/2020     04/02/2020          05/04/2020

      All discovery requests and depositions served and non-expert
                                                                                    08/31/2020
      depositions completed

      All motions under MRCP 56                                                     09/29/2020

      Final pre-trial conference held and/or firm trial date set                                                       02/26/2021

      Case shall be resolved and judgment shall issue by




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time. ·
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to




 DATE ISSUED                             ASSISTANT CLERK                                                      PHONE

       11/04/2019                           Brian F Burke

Oatemme Printed; 11-04--2019 15:54-:11                                                                                          SCV026\ 08/2018
                           Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 13 of 26
 CRTR2709-CR                                            COMMONWEALTH OF MASSACHUSETTS
                                                              MIDDLESEX COUNTY
                                                              Public Docket Report




          1981CV03242 Harrington, Wendy vs. Deutsche Bank National Trust Company as Trustee for the
       Securitized Asset Backed Receivables LLC Trust 2007-HEI, Mortgage Pass-Through Certificates Series
                                                   2007-HE!

   CASE TYPE:     Equitable Remedies                                                           FILE DATE:                   11/04/2019
   ACTION CODE:   D03                                                                          CASE TRACK:                  F - Fast Track
   DESCRIPTION:   Injunction
   CASE DISPOSITION DATE 11/15/2019                                                            CASE STATUS:                 Closed
   CASE DISPOSITION:       Transferred to another Court                                        STATUS DATE:                 11/15/2019
   CASE JUDGE:                                                                                 CASE SESSION:                Civil L1


    Tickler Description                                                                                         Due Date           I Completion Date
    Service                                                                                                   02/03/2020               11/15/2019

____ Rule 15_ Served_ By ____________________________________________________________________________________ g_~!9~!?Q?Q _________ !!L!_~!_~Q_'!~----------------------

-- _Rule 12/19/20 _Served _By---------------------------------------------------------------------- ___ g_~!9~!?9-?9__________ !!L!_~!~Q_'!~----------------------
    Answer                                                                                              03/03/2020             11/15/2019

____ Rule_ 12/19/20 _Filed_ By ______________________________________________________________________________ Q~!9~!?Q?9__________ }_!!.!_~!~Q)_~----------------------

---- Rule 15_ Filed _By ---------------------------------------------------------------------------------------9~!9~!?9-?Q _________ }_!!.!_~!~Q)_~----------------------
---- Rule 15_ Hea~d _By______________________________________________________________________________________ g_~!9~!?Q?Q _________ }_!f_~-~!~Q)_~----------------------
---- Rule _12/19/20 _Heard_ By ____________________________________________________________________________ g_~!9~!?Q?Q _________ }Y!-~!~2).~----------------------

---- Discovery --------------------------------------------------------------------------------------------------~-~!~1!?9-?Q _________ }_!/_!_~!~2).~----------------------
---- Rule 56 Served_ By ______    ------------------------------------------------------------------------------~-~!~~!?Q?Q _________ }_!!_!_~!~Q)_~----------------------
---- Rule 56_ Filed _By ________________________________________________________________________________________!Q!~~!?Q?Q _________ }_!f_!_~!~Q)_~----------------------
    Final Pre-Trial Conference                                                                                02/26/2021               11/15/2019
    Judgment                                                                                                  11/03/2021               11/15/2019



    Plaintiff                                                                               Attorney                                                         PROPER
    Harrington, Wendy                                                                       Pro Se
    4 Mercier Street                                                                        Massachusetts Bar
    Dracut, MA 01826                                                                        Added Date: 11/04/2019

    Defendant                                                                               Attorney                                                            679480
    Deutsche Bank National Trust Company as Trustee                                         Hale Y Lake
    for the Securitized Asset Backed Receivables LLC                                        Hinshaw & Culbertson LLP
    Trust 2007-HEI, Mortgage Pass-Through Certificates                                      Hinshaw & Culbertson LLP
    Series 2007-HE!                                                                         53 State St
                                                                                            27th Floor
                                                                                            Boston, MA 02109
                                                                                            Work Phone (617) 213-7000
                                                                                            Added Date: 11/15/2019




  Printed: 11/20/2019 2:09 pm                           Case No: 1981CV03242                                                                                   Page: 1
                Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 14 of 26
CRTR2709-CR                      COMMONWEALTH OF MASSACHUSETTS
                                       MIDDLESEX COUNTY
                                       Public Docket Report




                                                               Result

11/12/2019    Civil L1            Hearing on Preliminary       Not Held        Barrett
                                  Injunction



                                                   Assessed

                         Total                        280.00         0.00   0.00         280.00




Printed: 11/20/2019 2:09 pm      Case No: 1981CV03242                                    Page: 2
                             Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 15 of 26
CRTR2709-CR                                                 COMMONWEALTH OF MASSACHUSETTS
                                                                  MIDDLESEX COUNTY
                                                                  Public Docket Report




                         -   ~-- ',-,-, ,_,


Date<                I Ref              I Description                                                                                                        I  Judge

11/04/2019                             Attorney appearance
---------------------------------------°n_ this date Pro _Se _added for Plaintiff Wendy Harrington _________ ----------------------------------------------
11/04/2019                                    Case assigned to:
                                              DCM Track F - Fast Track was added on 11/04/2019

-~ Y9_4J_?_9_1_9_--- _______1__________Orig in al civil_ complaint_ filed·--------------- ______________________________ ------------------------------- _______________________ _
11/04/2019                   2                Civil action cover sheet .filed.
11/04/2019                   3         Affidavit of lndigency and request for waiver substitution of state payment
                                       of fees and costs filed without Supplemental affidavit
_______________________________________J\~~Q_'(\/~pl_vy~!v_~_g_i11_f\.![L_{Qr!?~ll1_~J: __([I\Jl_~Q~~-Q~_Q) __________________________________________________________ _
11/04/2019                   4                Summons and order of notice issued on a Complaint for a Preliminary                                               Green
                                              Injunction, returnable on 11/12/2019 02:00 PM Hearing on Preliminary
                                              Injunction.

                                       Applies To: Deutsche Bank National Trust Company as Trustee for the
                                        Securitized Asset Backed Receivables LLC Trust 2007-HEI, Mortgage
_______________________________________ Pass-Through Certificates_Series 2007 -HE!_ {Defendant)_________________________________________________________ _
11/12/2019                                    Event Result:: Hearing on Preliminary Injunction scheduled on:                                                    Barrett
                                                   11/12/2019 02:00 PM
                                              Has been: Not Held      For the following reason: Transferred to another
                                              session- Court received notice of removal to the Federal Court

                                   Hon. C. William Barrett, Presiding
                                   Staff:
                                          Brian F Burke, Assistant Cl.erk Magistrate
_________________________________________ Amanda_ Rowan, _Assistant_ Clerk_ Magistrate_________________________________________________________________ _
11/15/2019                                    REMOVED to the U.S. District Court
                                              By The Defendant Deutsche Bank National Trust Company as Trustee for
                                              the Securitized Asset Backed Receivables LLC Trust 2007-HEI, Mortgage
                                              Pass-Through Certificates Series 2007-HE!
                                              Attorney Haley Yazieloght Lake
                                              HINSHAW & CULBERTSON LLP
                                              55 State Street, 27th Floor
                                              Boston, MA 02109

                                              sent on 11/15/19
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

11/15/2019                            Case transferred to another court,
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

11/15/2019                                    Attorney appearance
                                              On this date Hale Y Lake, Esq: added for Defendant Deutsche Bank
                                              National Trust Company as Trustee for the Securitized Asset Backed
                                              Receivables LLC Trust 2007-HEI, Mortgage Pass-Through Certificates
                                              Series 2007-HE!




Printed: 11/20/2019 2:09 pm                                Case No: 1981CV03242                                                                                        Page: 3
                   Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 16 of 26
CR:R2709-CR                               COMMONWEALTH OF MASSACHUSETTS
                                                MIDDLESEX COUNTY
                                                Public Docket Report




rvuDwusEX, ss.    CommornveaUh of' fvi'il8snc·h u&ett~
                 SUPElUOR COURT DEPAJlTMENT Of' TttE 11'.lAL COURT

                 In l:.@stlmony that the fo:rogoing ls a une copy on rue
                 aw:!. of rncm'd ma.de by photographl,c procm;s, I beirou:nt;;,
                 set .by iumd and affix Uie seal of swd S ~ Court
                 Hus   IS                     . 6V~JU6,rt1         ~}/7




 Printed: 11/20/2019 2:09 pm              Case No: 1981CV03242                      Page: 4
       Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 17 of 26

             Case 1:19-cv-12320 Document 1 Filed 11/12/19 Page 1 of 6

                                              I hereby certify on \ I I1..:1 )\C\ that the              I
                                              foregoing document Is true and correct copy of t~
                                                  □ electronic docket in the captioned cas~ i
                 UNITED STATES DISTRICT COURT     fii ilectronically filed original filed on »l )i:,11<w
                   DISTRICT OF MASSACHUSETTS      □ original filed In my office on _ _ __
                                                              Robert M. Farrell
                                                              Clerk, U.S .. District Court
 WENDY HARRINGTON,                                            District of Massachusetts
                                                                         <.~        \/.         •
               Plaintiff,                                              By:    •-A.-&,,l..!k::L::1
                                                                       De~Clerk
 v.
                                                   CNILACTIONNO.: 19-12320
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY,ASTRUSTEEFOR                              Removed from Massachusetts Superi
 SECURITIZED ASSET BACKED                          Court, Middlesex County
 RECENABLES LLC TRUST 2007-HEl,                    Civil Action NO. 1981 CV03242
 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2007-HEl,
                Defendant.                                                           \




       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant Deutsche Bank National Trust

Company, as Trustee for Securitized Asset Backed Receivables LLC Trust 2007-HEl, Mortgage

Pass-Through Certificates, Series 2007-HEl ("Deutsche Bank as Trustee") hereby removes to this

Court the above-captioned action from the Massachusetts Superior Court, Middlesex County,

based upon the following supporting grounds:

       1.      On or about November 4, 2019, plaintiff Wendy Harrington ("Plaintiff')

commenced an action in the Massachusetts Superior Court, Middlesex County, under Civil Action

Number 1981CV03242 by filing a Complaint seeking relief under M.G.L. c. 244, § 12 concerning

a recent foreclosure sale and injunctive relief against Deutsche Bank as Trustee concerning the

property located at 4 Mercier Street, Dracut, Massachusetts 01826 ("Property"). A copy of

Plaintiffs Complaint is attached hereto as Exhibit A.

       2.      Pursuant to 28 U.S.C. § 1446(b), removal of the action to this Court from

Massachusetts Superior Court is timely as it is filed within thirty (30) days of Deutsche Bank as


                                                                                    2891\304689522,vl
        Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 18 of 26

              Case 1:19-cv-12320 Document 1 Filed 11/12/19 Page 2 of 6



Trustee receiving notice of the Plaintiffs complaint as it was served with a Summons and Order

of Notice on November 8, 2019. See Exhibit A.

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) because

the dispute is between citizens of different States and the matter in controversy exceeds the sum

or value of $75,000.00. See 28 U.S.C. § 1332(a)(l). Sufficient grounds exist for removal of the

action to this Court from the Massachusetts Superior Court.

       A.       This Court has Diversity Jurisdiction Over this Action

       4.       The United States District Court for the District of Massachusetts has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) on the basis of diversity of citizenship

and amount in controversy.

        (i)     There is Diversity of Citizenship Between Plaintiff and Deutsche Bank as Trustee

       5.       There is complete diversity of citizenship under 28 U.S.C. § 1332(a) between

Plaintiff and Deutsche Bank as Trustee. According to her Complaint, Plaintiff is an individual

residing at 4 Mercier Street, Dracut, Massachusetts. See Exhibit A       ,r 1. Plaintiff is, therefore,   a

citizen of Massachusetts.

        6.      Defendant Deutsche Bank as Trustee is a national banking association with its main

office as designated in its Articles of Association in Los Angeles, California. Deutsche Bank as

Trustee is, therefore, a citizen of the state of California for the purposes of determining diversity

jurisdiction. See 28 U.S.C. §§ 1332(c) & 1348; Wachovia Bank v. Schmidt, 546 U.S. 303, 318

(2006) (stating that a national bank is a citizen of the State designated in its articles of association

as its main office).

        7.      Therefore, diversity of citizenship is established as between Plaintiff (a citizen of

Massachusetts) and Deutsche Bank as Trustee (a citizen of California).




                                                   2
                                                                                          2891\304689522.vl
        Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 19 of 26

              Case 1:19-cv-12320 Document 1 Filed 11/12/19 Page 3 of 6



       (ii)      The Amount in Controversy Exceeds $75,000

       8.        This Court also has diversity jurisdiction over this action as the amount in

controversy exceeds $75,000.00. In her Complaint, Plaintiff seeks relief per M.G.L. c. 244, § 12

for "procedure after sale" in response to the recent foreclosure sale of the Property. See Exhibit A.

       9.        Plaintiff's Complaint seeks to void the foreclosure based on the alleged invalidity

of the note she signed and the mortgage she granted in favor of Mortgage Electronic Registration

Systems, Inc. ("MERS") as mortgagee and nominee for WMC Mortgage Corp., recorded with the

Middlesex North Registry of Deeds in Book 20476, Page 222 ("Mortgage") as security for the

note. See Exhibit A   ,r 3. The Mortgage was in the original principal amount of $215,000.00 and
encumbered the Property. A true and accurate copy of the Mortgage is attached as Exhibit B.

        10.      For diversity jurisdiction purposes, the loan amount can establish the amount in

controversy where the claims raised challenge a foreclosure. See McKenna v. Wells Fargo Bank,

NA., 693 F.3d 207, 211-12 (1st Cir. 2012) (holding that loan amount constitutes amount in

controversy in cases where complaint seeks to invalidate a loan secured by mortgage or enjoin

foreclosure); McLarnon v. Deutsche Bank National Trust Company, C.A. 15-11799-FDS, 2015

WL 4207127, 2015 U.S. Dist. LEXIS 89840 at *8 (D. Mass. July 10, 2015) (holding that amount

in controversy can be determined by the face value of the loan in question); Larace v. Wells Fargo

Bank, NA., 972 F. Supp. 2d. 147, 151 (D. Mass. 2013) ("[I]t is reasonable to designate the amount

in controversy as the value of the mortgage, since Plaintiffs' petition does not specify a damage

amount and Defendants' mortgage interest would be extinguished if Plaintiffs were ultimately

successful.").

        11.      In addition, the value of the Property itself exceeds $75,000.00. According to the

records of the Town of Dracut, the assessed value of the Property is $261,100.00. See Exhibit C,



                                                  3
                                                                                       2891\304689522.vl
        Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 20 of 26

              Case 1:19-cv-12320 Document 1. Filed 11/12/19 Page 4 of 6



a true and accurate copy of the property information obtained from the Town of Dracut on

November 11, 2019, from a search at http://gis.vgsi.com/dracutma/. See Morse v. Residential

Credit Solutions, Inc., CIV.A. 11-12275-RWZ, 2012 WL 458492, 2012 U.S. Dist. LEXIS 17324,

at *2 (D. Mass. Feb. 13, 2013) ("In cases that seek equitable relief against foreclosure sales, the

fair market value of the property to be foreclosed upon is an acceptable measure of the amount in

controversy for purposes of diversity jurisdiction."). The amount in controversy, therefore, exceeds

$75,000.00, exclusive of interest and costs.

       12.     Accordingly, this Court has jurisdiction over this action based upon diversity of

citizenship and the amount in controversy pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

       B.      Removal of the Action to This Court is Proper

       13.     28 U.S.C. § 1446(b) provides that "[t]he notice of removal of a civil action or

proceeding shall be filed within 30 days after receipt by the defendant, through service or

otherwise, of a copy of the initial pleading .... " 28 U.S.C. § 1446(b). The action was commenced

in the Massachusetts Superior Court, Middlesex County, on November 4, 2019. Deutsche Bank as

Trustee was served via constable on November 8, 2019. See Exhibit B. Removal of this action

from the Massachusetts Superior Court is timely as this notice is being filed within thirty (30) days

of receipt of notice of the Complaint.

        14.    Additionally, venue properly lies in the District of Massachusetts because the

Plaintiffs claims arise out of the Mortgage encumbering the Property located in Dracut,

Massachusetts, and Plaintiff commenced this action initially in Massachusetts Superior Court,

Middlesex County.

        15.    In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this removal

will be given to Plaintiff following the filing of this Notice of Removal.



                                                  4
                                                                                       2891\304689522.vl
          Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 21 of 26

                 Case 1:19-cv-12320 Document 1 Filed 11/12/19 Page 5 of 6



        16.           Certified or attested copies of all records and proceedings before the Massachusetts

Superior Court will be filed with this Court within 28 days in accordance with LR 81.1.

        17.           In submitting this Notice of Removal, Deutsche Bank as Trustee reserves all

defenses.

       WHEREFORE, defendant Deutsche Bank National Trust Company, as Trustee for

Securitized Asset Backed Receivables LLC Trust 2007-HE 1, Mortgage Pass-Through Certificates,

Series 2007-HEl, hereby removes this action from Massachusetts Superior Court, Middlesex

County, to the United States District Court for the District of Massachusetts.

                                                             DEUTSCHE BANK NATIONAL TRUST
                                                             COMPANY,ASTRUSTEEFOR
                                                             SECURITIZED ASSET BACKED
                                                             RECEIVABLES LLC TRUST 2007-HEl,
                                                             MORTGAGE PASS-THROUGH
                                                             CERTIFICATES,· SERIES 2007-HEl,

                                                             By: Its Attorneys

                                                             Isl Hale Yazicioglu Lake
                                                             Maura K. McKelvey, BBO #600760
                                                             Hale Y azicioglu Lake, BBO #679480
                                                             HINSHAW & CULBERTSON LLP
                                                             53 State Street, 27th Floor
                                                             Boston, MA 02109
                                                             Phone: 617-213-7000
                                                             Fax: 617-213-7001
                                                             e-mail: mmckelvey@hinshawlaw.com
                                                                     hlake@hinshawlaw.com
 Dated:          November 12, 2019




    In testimony that the foregoing ls a true copy on file
    and of record made by photogra.p:W.,c proc~, I lu,n,wito
    set by hand and affix the seal of said ~ o r Co'<lrt
    1:h1s     Is·"'           A1,u,1 e,,   ~/}   t5,2eJl t
                         ,,                l

                                                             5
                                                                                            2891\304689522.vl
       Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 22 of 26

             Case 1:19-cv-12320 Document 1 Filed 11/12/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I, Hale Yazicioglu Lake, hereby certify that on this 12th day of November 2019, I served a
true and accurate copy of the foregoing document to the following party by overnight mail as
follows:

 Wendy Harrington
 4 Mercier Street
 Dracut, MA O1826

                                                    Isl Hale Yazicioglu Lake
                                                    Hale Yazicioglu Lake




                                                6
                                                                                   2891\304689522.vl
         Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 23 of 26




                           COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS:                                         SUPERIOR COURT DEPARTMENT
                                                       OF THE TRIAL COURT
                                                       CIVIL ACTION NO. 1981 CV03242


WENDY HARRINGTON,
              Plaintiff,
v.                                                                             FILED
                                                                         IN THE OFFICCE oFUT~TES
                                                                        CU:!RKOf 0         n
                                                                     FOR THI!' COUNTY OF MIDDLESEX
DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR THE
SECURITIZED ASSET BACKED RECEIVABLES                                       NOV 1'3 2019
LLC TRUST 2007-HEl, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2007-HEl,
              Defendant.

                             NOTICE OF FILING OF REMOVAL

       TO:    Middlesex County Superior Court
              Civil Clerk's Office
              360 Gorham Street
              Lowell, MA 01852

              Wendy Harrington, Pro Se
              4 Mercier Street
              Dracut, MA O1826

       Pursuant to 28 U.S.C. § 1446, Defendant, Deutsche Bank National Trust Company as

Trustee for the Securitized Asset Backed Receivables LLC Trust 2007-HEl, Mortgage Pass-

Through Certificates, Series 2007-HEl ("Defendant"), in the above-captioned matter hereby

provides notice that on November 12, 2019, Defendant filed a Notice of Removal of this action

from the Superior Court of the Commonwealth of Massachusetts, to the United States District

Court for the District of Massachusetts. The Notice of Removal is attached hereto.




                                                                                       2891\304692727.vl
          Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 24 of 26




                                               Respectfully submitted,

                                               DEUTSCHE BANK NATIONAL TRUST
                                               COMPANY AS TRUSTEE FOR THE
                                               SECURITIZED ASSET BACKED
                                               RECEIVABLES LLC TRUST 2007-HEl,
                                               MORTGAGE PASS-THROUGH
                                               CERTIFICATES, SERIES 2007-HEl

                                               By: Its Attorneys


                                                                     e, BBO #679480
                                                                    BERTSONLLP
                                               53 State Street, 27th Floor
                                               Boston, MA 02109
                                               Tel: 617-213-7000/Fax: 617-213-7001
                                               e-mail: hlake@hinshawlaw.com
Dated:      November 12, 2019


                               CERTIFICATE OF SERVICE

        I, Hale Yazicioglu Lake, hereby certify that on this 12th day of November 2019, I served
a true and accurate copy of the foregoing document to counsel of record by UPS Overnight as
follows:

 Wendy Harrington, Pro Se
 4 Mercier Street•
 Dracut, MA O1826




                                               2
                                                                                  2891\304692727 .vl
          Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 25 of 26



                            COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS:                                      SUPERIOR COURT DEPARTMENT
                                                    OF THE TRIAL COURT
                                                    CIVIL ACTION NO. 1981CV03242


WENDY HARRINGTON,
               Plaintiff,
v.
DEUTSCHE BANK NATIONAL TRUST
COMP ANY AS TRUSTEE FOR THE
SECURITIZED ASSET BACKED RECEIVABLES
LLC TRUST 2007-HEl, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2007-HEl,
               Defendant.

                                NOTICE OF APPEARANCE

       Please enter the appearance of Hale Y azicioglu Lake as counsel of record for the

Defendant, Deutsche Bank National Trust Company as Trustee for the Securitized Asset Backed

Receivables LLC Trust 2007-HEl, Mortgage Pass-Through Certificates, Series 2007-HEl, in

regard to the above-captioned matter.

                                             Respectfully submitted,

                                             DEUTSCHE BANK NATIONAL TRUST
                                             COMPANY AS TRUSTEE FOR THE
                                             SECURITIZED ASSET BACKED
                                             RECEIVABLES LLC TRUST 2007-HEl,
                                             MORTGAGE PASS-THROUGH
                                             CERTIFICATES, SERIES 2007-HEl,

                                             By: Its Attorneys


                                                                  e, BBO #679480
                                                                 BERTSONLLP
                                             53 State Stree, 27th Floor
                                             Boston, MA 02109
                                             Tel: 617-213-7000/Fax: 617-213-7001
Dated: November 12, 2019                     e-mail: hlake@hinshawlaw.com



                                                                              2891\304692760.vl
          Case 1:19-cv-12320-DJC Document 7 Filed 12/02/19 Page 26 of 26



                               CERTIFICATE OF SERVICE

        I, Hale Yazicioglu Lake, hereby certify that on this 12th day of November 2019, I served
a true and accurate copy of the foregoing document to counsel of record by UPS Overnight as
follows:

 Wendy Harrington, Pro Se
 4 Mercier Street
 Dracut, MA O1826




                                               2
                                                                                  2891\304692760.vl
